UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 21, 2010 Fidelity Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 0-22288 25-1705405 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1009 Perry Highway, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (412) 367-3300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). FIDELITY BANCORP, INC. INFORMATION TO BE INCLUDED IN REPORT Item 2.02. Results of Operations and Financial Condition On July 21, 2010, the Registrant announced its results of operations for the quarter and nine months ended June 30, 2010. A copy of the Registrant’s earnings release is furnished with this report as Exhibit 99.1. Item 8.01. Other Events On July 21, 2010, the Registrant announced that its Board of Directors had declared a cash dividend of $0.02 per share payable August 31, 2010 to stockholders of record as of the close of business on August 13, 2010. For further information, reference is made to the Registrant’s press release, dated July21, 2010 which is furnished with this Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d) Exhibits:The following exhibits are furnished with this report. 99.1Press Release, dated July 21, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIDELITY BANCORP, INC. Date:July 21, 2010 By: /s/ Richard G. Spencer Richard G. Spencer President and Chief Executive Officer
